COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 ERIC FLORES,                                                     No. 08-09-00273-CR
                                                  §
                   Appellant,                                        Appeal from the
                                                  §
 v.                                                                243rd District Court
                                                  §
 THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                  §
                   Appellee.                                      (TC# 20090D03111)
                                                  §


MEMORANDUM OPINION

       Eric Flores, pro se, filed notice of appeal to challenge the trial court’s denial of his “motion

for relevancy of evidence.” We do not have jurisdiction to review this interlocutory order. See

TEX .CODE CRIM .PROC.ANN . art. 44.02 (Vernon 2006)(“[a] defendant in any criminal action has the

right of appeal under the rules hereinafter prescribed”); TEX .R.APP .P. 25.2(a)(2)(a defendant “has

the right of appeal under Code of Criminal Procedure article 44.02 and these rules” in every case in

which the trial court “enters a judgment of guilt or other appealable order”). We therefore dismiss

the appeal.


January 6, 2010
                                                       ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)